Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 1:	61, 62
Figure 2:	75ay, 75by, 75am, 75bm, 75ac, 75bc, 75ak, 75bk

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 

	IMAGE FORMING APPARATUS THAT CAN ENHANCE USABILITY BY REDUCING THE NUMBER OF TIMES A CHART IS PLACED ON A READING DEVICE


The disclosure is objected to because of the following informalities:
In paragraph [0032], line 2, change “a reading device” to --- an image reading device ---.
In paragraph [0032], line 7, change “with image” to --- with an image ---.
In paragraph [0032], line 8, change “reading device” to --- image reading device ---.
In paragraph [0035]], line 3, change “photo conductor” to --- photoconductor ---.
In paragraph [0040], line 11, after “75a” insert --- (Fig. 2) ---.
In paragraph [0040], line 11, after “75b” insert --- (Fig. 2) ---.
In paragraph [0040], line 14, after “75k” insert --- (Fig. 2) ---.
In paragraph [0043], line 11, after “76a” insert --- (Fig. 3) ---.
In paragraph [0043], line 12, after “76b” insert --- (Fig.2) ---.
In paragraph [0048], lines 1 and 2, change “reading device” to --- image reading device ---.
In paragraph [0049], lines 1, 4, and 10, change “reading device” to --- image reading device ---.
In paragraph [0050], lines 1, 5, 12, and 14, change “reading device” to --- image reading device ---.
In paragraph [0051], line 1, change “reading device” to --- image reading device ---.
In paragraph [0052], lines 1 and 4, change “reading device” to --- image reading device ---.
In paragraph [0053], lines 2 and 12, change “reading device” to --- image reading device ---.
In paragraph [0056], line 6, change “storage units/calculation units” to --- storage unit/calculation units ---.
In paragraph [0057], line 7, after “electrostatic image” insert --- , ---.
In paragraph [0058], line 1, after “Fig.3 is” insert --- a ---.
In paragraph [0062], line 6, after “voltages at” insert --- a ---.
In paragraph [0078], lines 1, 2, and 10, change “sold” to --- solid ---.
In paragraph [0079], lines 3 and 4, change “sold” to --- solid ---.
In paragraph [0080], lines 7, 8, and 11, change each occurrence of “sold” to --- solid ---.
In paragraph [0084], lines 1 and 2, change “sold” to --- solid ---.
In paragraph [0098], line 6, change “sold” to -- solid --.
In paragraph [0099], lines 2 and 18, change “sold” to --- solid ---.
In paragraph [0103], lines 6, 12, and 15, change “application unit” to --- secondary transfer power source ---.
In paragraph [0103], lines 9, 18, 19, 22-25 and 27, change “reading device” to --- image reading device ---.
In paragraph [0103], line 22, change “reading surface” to --- platen glass ---.
In paragraph [0103], line 24, change “conveyance device” to --- automatic document conveyance device ---.
In paragraph [0104], line 4, change “transfer portion” to --- secondary transfer portion ---.
In paragraph [0104], line 9, change “reading surface” to --- platen glass ---.
In paragraph [0104], lines 10-12, 14, 14-15, 16, 18, 22 and 26, change each occurrence of “reading device” to --- image reading device ---.
In paragraph [0106], lines 15 and 16, change “storage unit” to --- RAM ---.
In paragraph [0106], line 22, change “reading device” to --- image reading device ---.
In paragraph [0107], line 4, change “reading device” to --- image reading device ---.
In paragraph [0108], lines 6 and 8, change “same” to – the same ---.
In paragraph [0109], line 14, change “reading device” to --- image reading device ---.
In paragraph [0110], line 2, change “reading device” to --- image reading device ---.
In paragraph [0111], line 2, change “sold” to -- solid --.
In paragraph [0111], line 4, change “reading device” to --- image reading device ---.
In paragraph [0113], lines 1 and 6, change “reading device” to --- image reading device ---.
In paragraph [0114], lines 2 and 4, change “reading device” to --- image reading device ---.
In paragraph [0116], lines 5 and 7, change “reading device” to --- image reading device ---.
In paragraph [0117], lines 7-8 and 9, change “reading device” to --- image reading device ---.
In paragraph [0117], line 12, change “sold” to -- solid --.
In paragraph [0118], line 2, change “blue sold patch” to --- blue solid patch 101 ---.
In paragraph [0118], lines 3 and 6, change “reading device” to --- image reading device ---.
In paragraph [0120], lines 5 and 6, change “reading device” to --- image reading device ---.
In paragraph [0125], lines 3 and 5, change “reading device” to --- image reading device ---.
In paragraph [0126], lines 2 and 6, change “reading device” to --- image reading device ---.
In paragraph [0127], lines 2, 7, and 10, change “up stream” to --- upstream ---.
In paragraph [0127], lines 3, 6, and 11, change “down stream” to --- downstream ---.
In paragraph [0128], line 10, change “up stream” to --- upstream ---.
In paragraph [0128], line 10, change “down stream” to --- downstream ---.
In paragraph [0129], lines 2, 3, 5, 9, 12, 13, 22, 25, 26, 29, 35, 36, 40, and 42, change “reading device” to --- image reading device ---.
In paragraph [0131], lines 6 and 7, change “same” to --- the same ---.
In paragraph [0133], line 3, change “reading device” to --- image reading device ---.
In paragraph [0136], line 6, change “reading device” to --- image reading device ---.
In paragraph [0138], line 4, change “reading device” to --- image reading device ---.
In paragraph [0139], line 1, change “In step” to --- In Fig. 17, at ---.
In paragraph [00139], lines 2 and 6, change “reading device” to --- image reading device ---.
In paragraph [0140], line 9, change “reading device” to --- image reading device ---.
In paragraph [0141], line 10, change “reading device” to --- image reading device ---.
In paragraph [0143], lines 3 and 7, change “reading device” to --- image reading device ---.
In paragraph [0144], lines 1, 4, 10, 12, and 19-20, change “identification information” to --- posterior end identification patch ---.
In paragraph [0144], lines 8 and 17-18, change “identification information” to -- page determination patch --.
In paragraph [0145], lines 1, 5, and 10, change “identification information” to --- posterior end identification patch ---.
In paragraph [0145], lines 2-3, 6, and 11-12, change “identification information” to -- page determination patch --.
In paragraph [0146], lines 9, 11, 14, 18, and 20, change each occurrence of “reading device” to --- image reading device ---.
In paragraph [0146], line 12 and 19, change “identification information” to --- posterior end identification patch ---.
In paragraph [0146], lines 12 and 19, change “502” to --- page determination patch 502 ---.
In the abstract, line 4, change “the platen” to --- a platen ---.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 1, change “claim 1” to --- claim 3 ---.  This change is necessary because recitation of “third identification information” implies there is “first identification information” and “second identification information” which are first claimed in claim 3.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Remarks
	The above suggested changes are mainly to correct obvious errors and/or provide consistent terminology throughout the application.

Allowable Subject Matter
Claims 1-4 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member configured to bear a toner image; a transfer member configured to transfer a toner image onto a recording material from the image bearing member; an application unit configured to apply a voltage to the transfer member; a discharge unit configured to discharge a recording material including an image formed by fixing a toner image transferred by the transfer member; a platen on which a recording material is disposed when an image on the recording material is to be read; a reading device configured to read density information of an image on a recording material disposed on the platen; and a control unit configured to execute an adjustment mode for adjusting a transfer voltage to be applied to the transfer member by the application unit in a transfer process, by discharging, from the discharge unit, a first recording material including a first chart formed by sequentially transferring a plurality of test images by applying a plurality of test voltages to the transfer member by the application unit, and a second recording material including a second chart formed by sequentially transferring a plurality of test images by applying a plurality of test voltages to the transfer member by the application unit, wherein the control unit is configured to adjust the transfer voltage based on a reading result obtained by the reading device reading the first recording material and the second recording material disposed together on the platen.

Claims 5-13 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member configured to bear a toner image; a transfer member configured to transfer a toner image onto a recording material from the image bearing member; an application unit configured to apply a voltage to the transfer member; a discharge unit configured to discharge a recording material including an image formed by fixing a toner image transferred by the transfer member; a reading device configured to read density information of an image on a recording material; and a control unit configured to execute an adjustment mode for adjusting a transfer voltage to be applied to the transfer member by the application unit in a transfer process, by discharging, from the discharge unit, a first recording material including a first chart formed by sequentially transferring a plurality of test images by applying a plurality of test voltages to the transfer member by the application unit, and a second recording material including a second chart formed by sequentially transferring a plurality of test images by applying a plurality of test voltages to the transfer member by the application unit, wherein first identification information for identifying an orientation of the first chart is formed on a surface on which the first chart is formed, and second identification information for identifying an orientation of the second chart is formed on a surface on which the second chart is formed, and wherein the control unit is configured to adjust the transfer voltage based on a reading result of density information of the test images on the first chart and the second chart that is obtained by the reading device, and a reading result of the first identification information and the second identification information that is obtained by the reading device.

Claims 14-17 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member configured to bear a toner image; a transfer member configured to transfer a toner image onto a recording material from the image bearing member; an application unit configured to apply a voltage to the transfer member; a discharge unit configured to discharge a recording material including an image formed by fixing a toner image transferred by the transfer member; a reading device configured to read density information of an image on a recording material; and a control unit configured to execute an adjustment mode for adjusting a transfer voltage to be applied to the transfer member by the application unit in a transfer process, by discharging, from the discharge unit, a first recording material including a first chart formed by sequentially transferring a plurality of test images by applying a plurality of test voltages to the transfer member by the application unit, and a second recording material including a second chart formed by sequentially transferring a plurality of test images by applying a plurality of test voltages to the transfer member by the application unit, wherein first identification information for identifying a page of the first chart is formed on a surface on which the first chart is formed, and second identification information for identifying a page of the second chart is formed on a surface on which the second chart is formed, and wherein the control unit is configured to adjust the transfer voltage based on a reading result of density information of the test images on the first chart and the second chart that is obtained by the reading device, and a reading result of the first identification information and the second identification information that is obtained by the reading device.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omata et al (US 10,990,051 B2) disclose an image forming apparatus includes a controller for controlling an output mode operation for outputting a predetermined chart in which test halftone toner images are transferred with different transfer voltages to allow adjustment of a transfer voltage.
Sueoka (US 11,126,115 B2) discloses an image forming apparatus capable of executing an operation in a mode for setting a transfer voltage to be applied to a transfer member, on the basis of a result of detection of a test chart formed on a test recording material.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
August 8, 2022